PER CURIAM.
This is an appeal of an order summarily denying a “Belated Motion to Withdraw Plea,” which the trial court treated as a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this Court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D); Castillo v. State, 13 So.3d 67 (Fla. 3d DCA 2009).
As a result of our disposition, Appellant’s motion for enlargement of time to file an initial brief is denied as moot.
Reversed and remanded for further proceedings.
Prior report: — So.3d-.